The Chancellor
thought it unnecessary, under the 17th segtion of the act, sess. 36. ch. 100. which declares that all partitions made under, and in virtue of proceedings had in the Court of Chancery, shall be firm and effectual forever; and that the final decree of the court for, or upon the partition, &c. shall be binding and conclusive, as absolutely, as if such partition, &c. had been made in a court of law, &c.” There is no doubt that by the English practice, the parties execute mutual conveyances, settled by a master.
The decree, in this case, therefore, was, “ that the said partition remain firm and effectual forever; and that the said parties respectively hold and enjoy, in severalty, the said portions of the premises set apart and allotted to them as aforesaid.”